Title: From Thomas Jefferson to Tadeusz Andrzej Bonawentura Kosciuszko, 2 May 1808
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz Andrzej Bonawentura


                  
                     
                        my very dear General
                     
                     Washington May 2. 08.
                  
                  A safe conveyance offering by a special messenger to Paris, mr Barnes has requested me to avail you of it by sending a remittance of a thousand dollars, for which a draught is under cover. I shall not write to you on the subject of our foreign relations because of the dangers by sea and the dangers by land. during the present paroxysm of the insanity of Europe, we have thought it wisest to break off all intercourse with her. we shall, in the course of this year, have all our seaports, of any note, put into a state of defence against naval attacks. against great land armies we cannot attempt it but by equal armies. for these we must depend on a classified militia, which will give us the service of the class from 20. to 26. in the nature of conscripts, composing a body of about 250,000. to be specially trained. this measure, attempted at a former session, was pressed at the last, and might I think have been carried by a small majority. but considering that great innovations should not be forced on slender majorities, and seeing that the public opinion is sensibly rallying to it, it was thought better to let it be over to the next session, when I trust it will be passed. another measure has now twice failed, which I have warmly urged, the immediate settlement, by donation of lands, of such of a body of militia in the territories of Orleans & Missisipi, as will be adequate to the defence of New Orleans. we are raising some regulars in addition to our present force for garrisoning our seaports, & forming a nucleus for the militia to gather to.    there will be no question who is to be my successor. of this be assured, whatever may be said by newspapers & private correspondencies. local considerations have been silenced by those dictated by the continued difficulties of the times.    I salute you with sincere & constant friendship and great respect.
                  
                     Th: Jefferson
                     
                  
               